Exhibit 10.15

 

NATURE’S SUNSHINE PRODUCTS, INC.

2009 STOCK INCENTIVE PLAN

NON-INCENTIVE STOCK OPTION AGREEMENT

 

This NON-INCENTIVE STOCK OPTION AGREEMENT (the “Agreement”) is made this 3rd day
of January, 2011, by and between Nature’s Sunshine Products, Inc., a Utah
corporation (the “Company”) and                           , an individual
resident of                           , Utah (“Employee”).

 

1.     Grant of Option.  The Company hereby grants Employee the option (the
“Option”) to purchase all or any part of an aggregate of                shares
(the “Shares”) of Common Stock of the Company at the exercise price of $        
per share (the closing price of the Company’s Common Stock on the date of this
agreement) according to the terms and conditions set forth in this Agreement and
in the Nature’s Sunshine Products, Inc. 2009 Stock Incentive Plan (the “Plan”). 
The Option will not be treated as an incentive stock option within the meaning
of Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”). 
The Option is issued under the Plan and is subject to its terms and conditions. 
A copy of the Plan will be furnished upon request of Employee.

 

The Option shall terminate at the close of business ten years from the date
hereof.

 

2.     Vesting of Option Rights.

 

(a)   Except as otherwise provided in this Agreement, the Option may be
exercised by Employee in accordance with the following schedules:

 

Upon the Company reaching
the following operating
income margin levels, based
on the Company’s reported
financial results, for four (4)
out of five (5) consecutive
fiscal quarters

 

Number of Shares
with respect to which
the Option is exercisable

 

 

 

6%

 

xx

 

 

 

8%

 

xx

 

 

 

10%

 

xx

 

--------------------------------------------------------------------------------


 

(b)   During the lifetime of Employee, the Option shall be exercisable only by
Employee and shall not be assignable or transferable by Employee, other than by
will or the laws of descent and distribution.

 

3.     Exercise of Option after Death or Termination of Employment.  The Option
shall terminate and may no longer be exercised if Employee ceases to be employed
by the Company or its affiliates, except that:

 

(a)   If Employee’s employment shall be terminated for any reason, voluntary or
involuntary, other than for “Cause” (as defined in Section 3(e)) or Employee’s
death or disability (within the meaning of Section 22(e)(3) of the Code),
Employee may, at any time within a period of 3 months after such termination,
exercise the Option to the extent the Option was exercisable or becomes
exercisable by Employee on the date of the termination of Employee’s employment.

 

(b)   If Employee’s employment is terminated for Cause, the Option shall be
terminated as of the date of the act giving rise to such termination.

 

(c)   If Employee shall die while the Option is still exercisable according to
its terms or if employment is terminated because Employee has become disabled
(within the meaning of Section 22(e)(3) of the Code) while in the employ of the
Company and Employee shall not have fully exercised the Option, such Option may
be exercised at any time within 12 months after Employee’s death or date of
termination of employment for disability by Employee, personal representatives
or administrators or guardians of Employee, as applicable or by any person or
persons to whom the Option is transferred by will or the applicable laws of
descent and distribution, to the extent of the full number of Shares Employee
was entitled to purchase under the Option on (i) the earlier of the date of
death or termination of employment or (ii) the date of termination for such
disability, as applicable.

 

(d)   Notwithstanding the above, in no case may the Option be exercised to any
extent by anyone after the termination date of the Option.

 

(e)   “Cause” shall mean (i) the willful and continued failure by Employee
substantially to perform his or her duties and obligations (other than any such
failure resulting from his or her incapacity due to physical or mental illness),
(ii) Employee’s conviction or plea bargain of any felony or gross misdemeanor
involving moral turpitude, fraud or misappropriation of funds or (iii) the
willful engaging by Employee in misconduct which causes substantial injury to
the Company or its affiliates, its other employees or the employees of its
affiliates or its clients or the clients of its affiliates, whether monetarily
or otherwise.  For purposes of this paragraph, no action or failure to act on
Employee’s part shall be considered “willful” unless done or omitted to be done,
by Employee in bad faith and without reasonable belief that his or her action or
omission was in the best interests of the Company.

 

4.     Exercise of Option Upon Termination Without Cause or Upon Change in
Control.  In the event that Employee’s employment is terminated by the Company
for any reason, other than

 

2

--------------------------------------------------------------------------------


 

for Cause, the Option shall become immediately exercisable.  In addition, upon
the occurrence of a Change in Control Event the Option shall become immediately
exercisable.  For this purpose, “Change in Control Event” shall mean:

 

(a)                                  approval by the stockholders of the Company
of the dissolution or liquidation of the Company;

 

(b)                                 approval by the stockholders of the Company
of an agreement to merge or consolidate, or otherwise reorganize, with or into
one or more entities that are not subsidiaries, as a result of which less than
50% of the outstanding voting securities of the surviving or resulting entity
immediately after the reorganization are, or will be, owned by stockholders of
the Company immediately before such reorganization;

 

(c)                                  approval by the stockholders of the Company
of the sale of substantially all of the Company’s business and/or assets to a
person or entity which is not a subsidiary;

 

(d)                                 any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) (other than the Company or any of
its Affiliates and other than a person having such ownership as of the date the
Award is granted) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities entitled to then vote generally in the election of
directors of the Company; or

 

(e)                                  during any period not longer than two
consecutive years, individuals who at the beginning of such period constituted
the board of directors of the Company cease to constitute at least a majority
thereof, unless the election, or the nomination for election by the Company’s
stockholders, of each new board member was approved by a vote of at least
three-fourths of the board members then still in office who were board members
at the beginning of such period (including for these purposes, new members whose
election or nomination was so approved).

 

Notwithstanding any of the foregoing to the contrary, any acceleration of the
Option shall be subject to and conditioned on compliance with applicable
regulatory requirements, including, without limitation, Section 409A of the
Internal Revenue Code.

 

5.     Method of Exercise of Option.  Subject to the foregoing, the Option may
be exercised in whole or in part from time to time by serving written notice of
exercise on the Company at its principal office within the Option period.  The
notice shall state the number of Shares as to which the Option is being
exercised and shall be accompanied by payment of the exercise price.  Payment of
the exercise price shall be made (i) in cash (including bank check, personal
check or money order payable to the Company), (ii) with the approval of the
Company (which may be given in its sole discretion), by delivering to the
Company for cancellation shares of the

 

3

--------------------------------------------------------------------------------


 

Company’s Common Stock already owned by Employee having a Fair Market Value (as
defined in the Plan) equal to the full exercise price of the Shares being
acquired, (iii) with the approval of the Company (which may be given in its sole
discretion) and subject to Section 402 of the Sarbanes-Oxley Act of 2002, by
delivering to the Company the full exercise price of the Shares being acquired
in a combination of cash and Employee’s full recourse liability promissory note
with a principal amount not to exceed eighty percent of the exercise price and a
term not to exceed five years, which promissory note shall provide for interest
on the unpaid balance thereof which at all times is not less than the minimum
rate required to avoid the imputation of income, original issue discount or a
below-market rate loan pursuant to Sections 483, 1274 or 7872 of the Code or any
successor provisions thereto or (iv) with the approval of the Company (which may
be given in its sole discretion) and subject to Section 402 of the
Sarbanes-Oxley Act of 2002, by delivering to the Company a combination thereof. 
In addition, with the approval of the Company (which may be given in its sole
discretion), the option may be exercised by delivering to the Employee, a number
of Shares having an aggregate Fair Market Value (determined as of the date of
exercise) equal to the excess, if positive, of the Fair Market Value of the
Shares underlying the Option being exercised, on the date of exercise, over the
exercise price of the Option for such Shares.

 

6.     Miscellaneous.

 

(a)   Plan Provisions Control.  In the event that any provision of the Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control.

 

(b)   No Rights of Stockholders.  Neither Employee, Employee’s legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of Employee,
Employee’s legal representative or permissible assignee, as applicable.

 

(c)   No Right to Employment.  The grant of the Option shall not be construed as
giving Employee the right to be retained in the employ of, or as giving a
director of the Company or an Affiliate (as defined in the Plan) the right to
continue as a director of the Company or an Affiliate with, the Company or an
Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate such employment or position at any time, with or without
cause.  In addition, the Company or an Affiliate may at any time dismiss
Employee from employment, or terminate the term of a director of the Company or
an Affiliate, free from any liability or any claim under the Plan or the
Agreement.  Nothing in the Agreement shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate.  The Option granted hereunder shall not form any part of the wages or
salary of Employee for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment.  Under no
circumstances shall any person ceasing to be an employee of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under the Agreement or Plan which such employee might otherwise have enjoyed but
for termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise.  By
participating in the Plan, Employee shall be deemed to have accepted all the
conditions of the Plan and the Agreement and

 

4

--------------------------------------------------------------------------------


 

the terms and conditions of any rules and regulations adopted by the Committee
(as defined in the Plan) and shall be fully bound thereby.

 

(d)   Governing Law.  The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Utah.

 

(e)   Severability.  If any provision of the Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.

 

(f)    No Trust or Fund Created.  Neither the Plan nor the Agreement shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Employee or any
other person.

 

(g)   Headings.  Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

 

(h)   Conditions Precedent to Issuance of Shares.  Shares shall not be issued
pursuant to the exercise of the Option unless such exercise and the issuance and
delivery of the applicable Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, the requirements of any applicable Stock
Exchange and the Utah Revised Business Corporation Act.  As a condition to the
exercise of the purchase price relating to the Option, the Company may require
that the person exercising or paying the purchase price represent and warrant
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation and warranty is required by law.

 

(i)    Withholding.  In order to provide the Company with the opportunity to
claim the benefit of any income tax deduction which may be available to it upon
the exercise of the Option and in order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to insure that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Employee.

 

(j)            Consultation With Professional Tax and Investment Advisors.  The
holder of this Award acknowledges that the grant, exercise, vesting or any
payment with respect to this Award, and the sale or other taxable disposition of
the Shares acquired pursuant to the exercise thereof, may have tax consequences
pursuant to the Code or under local, state or international tax laws.  The
holder further acknowledges that such holder is relying solely and exclusively
on the

 

5

--------------------------------------------------------------------------------


 

holder’s own professional tax and investment advisors with respect to any and
all such matters (and is not relying, in any manner, on the Company or any of
its employees or representatives).  Finally, the holder understands and agrees
that any and all tax consequences resulting from the Award and its grant,
exercise, vesting or any payment with respect thereto, and the sale or other
taxable disposition of the Shares acquired pursuant to the Plan, is solely and
exclusively the responsibility of the holder without any expectation or
understanding that the Company or any of its employees or representatives will
pay or reimburse such holder for such taxes or other items.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on the
date set forth in the first paragraph.

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[EMPLOYEE]

 

 

 

 

 

 

7

--------------------------------------------------------------------------------